          Case 1:19-cv-01068-NONE-EPG Document 15 Filed 07/13/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   LAVAL JONES,                                     No. 1:19-cv-01068-NONE-EPG (PC)
12                 Plaintiff,                         ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS
13         v.
                                                      (Doc. Nos. 1 & 14)
14   SHELTON, et al.,
15                 Defendants.
16

17          Laval Jones (“plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in
18   this civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred to a United
19   States magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20          On May 5, 2020, Magistrate Judge Erica P. Grosjean entered findings and
21   recommendations, recommending that “[t]his case proceed on Plaintiff’s claim against
22   Defendant Webber for excessive force in violation of the Eighth Amendment,” and that “[a]ll
23   other claims and defendants be dismissed.” (Doc. No. 14 at p. 9.)
24          Plaintiff was provided an opportunity to file objections to the findings and
25   recommendations. The deadline for filing objections has passed and plaintiff has not filed
26   objections or otherwise responded to the findings and recommendations.
27          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this
28   court has conducted a de novo review of this case. Having carefully reviewed the entire file,
                                                     1
          Case 1:19-cv-01068-NONE-EPG Document 15 Filed 07/13/20 Page 2 of 2



 1   the court finds the findings and recommendations to be supported by the record and proper
 2   analysis.
 3          Accordingly, THE COURT HEREBY ORDERS that:
 4          1.     The findings and recommendations issued by the magistrate judge on May 5,
 5                 2020 (Doc. No. 14), are ADOPTED in full;
 6          2.     This case proceed on plaintiff’s claim against defendant Webber for excessive
 7                 force in violation of the Eighth Amendment;
 8          3.     All other claims and defendants are dismissed;
 9          4.     The Clerk of Court is directed to reflect the dismissal of defendants Shelton,
10                 Sheby, and Clemen on the court’s docket; and
11          5.     This case is referred back to the magistrate judge for further proceedings.
12
     IT IS SO ORDERED.
13

14      Dated:    July 11, 2020
                                                        UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    2
